UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K/A No. 2 ————— þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: June 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to GelTech Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware 0-52993 56-2600575 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation or Organization) File Number) Identification No.) Address of Principal Executive Office: 1460 Park Lane South, Suite 1, Jupiter, Florida33458 Registrant’s telephone number, including area code: (561) 427-6144 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001, par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.¨YesþNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.¨YesþNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨þ No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $11,000,000 based on December31, 2009 closing price of $2.00 per share. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 16,962,674 shares outstanding as of September27, 2010. PART II Explanatory Note: This report on Form 10-K/A No. 2 amends the Form 10-K filed on September 28, 2010. It is being filed to amend “Item 9A. Controls and Procedures” to include management’s annual report on internal control over financial reporting, which was inadvertently omitted. This 10-K/A No. 2 does not reflect subsequent events occurring after September 28, 2010, the original filing date of the Form 10-K, or modify or update in any way disclosures made in the Form 10-K. Item 9A. Controls and Procedures. Evaluation of Disclosure Controls and Procedures. Our management carried out an evaluation, with the participation of our Principal Executive Officer and Principal Financial Officer, of the effectiveness of our disclosure controls and procedures as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, or the Exchange Act.Based on their evaluation, ourPrincipal ExecutiveOfficer and Principal Financial Officer concluded that our disclosure controls and procedures were effective as of the end of the period covered by this report. Management’s Annual Report on Internal Control over Financial Reporting. Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act). Our management, under the supervision and with the participation of our Principal Executive Officer and Principal Financial Officer, evaluated the effectiveness of our internal control over financial reporting as of the end of the period covered by this report.In making this assessment, our management used the criteria set forth by the Committee of Sponsor Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Based on that evaluation, our management concluded that ourinternal control over financial reporting was effective as of the end of the period covered by this report based on that criteria. Our internal control over financial reporting is a process designed under the supervision of our Principal Executive Officer and Principal Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of our financial statements for external purposes in accordance with generally accepted accounting principles, or GAAP. Internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with policies or procedures may deteriorate. Changes in Internal Control over Financial Reporting. There were no changes in our internal control over financial reporting during the quarter ended June 30, 2010 that have materially affected, or are reasonably likely to materially affect our internal control over financial reporting. 2 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. Financial Statements.See Index to Consolidated Financial Statements, which appears on page F-1 hereof. The financial statements listed in the accompanying Index to Consolidated Financial Statements are filed herewith in response to this Item. Financial Statements Schedules.All schedules are omitted because they are not applicable or because the required information is contained in the Consolidated Financial Statements or notes included herein. Exhibits. Exhibit IncorporatedbyReference Filedor Furnished No. ExhibitDescription Form Date Number Herewith Certificate of Incorporation Sb-2 7/20/07 Amended and Restated Bylaws Sb-2 7/20/07 Amendment to Amended and Restated Bylaws 10-K 9/28/10 Amended and Restated 2007 Equity Incentive Plan 10-K 9/28/10 Form of Employee Stock Option Agreement* 10-K 9/28/10 Form of Director Option Agreement 10-K 9/28/10 Summary of Employment Agreement with Executives* 10-K 9/28/09 Credit Enhancement and Financing Security Agreement 10-K 9/28/09 Revolving Line of Credit Agreement 10-K 9/28/09 Renewal of Promissory Note dated May 20, 2010 10-K 9/28/10 Credit Enhancement and Financing Security Agreement dated May 20, 2010 10-K 9/28/10 Modification of Revolving Line of Credit Agreement dated May 20, 2010 10-K 9/28/10 Reger Warrant 10-K 9/28/10 Form of Warrant 10-Q 5/17/10 Form of Subscription Agreement 10-Q 5/17/10 Lincoln Park Purchase Agreement 8-K 9/7/10 Lincoln Park Registration Rights Agreement 8-K 9/7/10 Lincoln Park Warrant 8-K 9/7/10 Code of Ethics 10-K 9/29/08 List of Subsidiaries 10-K 9/28/10 Consent of Salberg & Company, P.A. 10-K/A 10/4/10 Certification of Principal Financial Officer (Section302) Filed Certification of Principal Financial Officer (Section302) Filed Certification of Principal Executive Officer and Principal Financial Officer (Section906) Furnished * Management compensatory plan or arrangement Copies of this filing (including the financial statements) and any of the exhibits referred to above will be furnished at no cost to our shareholders who make a written request to GelTech Solutions, Inc., 1460 Park Lane South, Suite 1 Jupiter, Florida 33458, Attention: Corporate Secretary. 3 SIGNATURES In accordance with Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 21, 2011 GelTech Solutions, Inc. By: /s/Michael Cordani Michael Cordani Chief Executive Officer (Principal Executive Officer) 4
